 Case 2:18-cv-00512-JRG Document 16 Filed 02/21/19 Page 1 of 3 PageID #: 125



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 UNILOC 2017 LLC,                                  Case No. 2:18-cv-00510-JRG

         Plaintiff,

 v.

 CARDO SYSTEMS, INC.,

         Defendant.



 UNILOC 2017 LLC,                                  Case No. 2:18-cv-00512-JRG

         Plaintiff,

 v.

 TERRANO, LLC,

         Defendant.


                                 NOTICE OF JOINT LETTER

        In compliance with this Court’s Standing Order Regarding Motions Under 35 U.S.C.

§101, the parties submit a joint letter attached as Exhibit A, setting forth the parties’ agreement

that prior claim construction is not needed to inform the Court’s analysis as to patentability.




3145064.v1
Case 2:18-cv-00512-JRG Document 16 Filed 02/21/19 Page 2 of 3 PageID #: 126



Date: February 21, 2019           Respectfully submitted,

                                  /s/ Kevin Gannon
                                  Kevin Gannon
                                  Massachusetts State Bar No. 640931
                                  PRINCE LOBEL TYE LLP
                                  One International Place, Suite 3700
                                  Boston, MA 02110
                                  Tel: (617) 456-8000
                                  Fax: (617) 456-8100
                                  Email: kgannon@princelobel.com
                                  Email: ajacobs@princelobel.com

                                  Edward R. Nelson III
                                  ed@nbafirm.com
                                  Texas State Bar No. 00797142
                                  NELSON BUMGARDNER ALBRITTON P.C.
                                  3131 West 7th Street, Suite 300
                                  Fort Worth, TX 76107
                                  Tel: (817) 377-9111

                                  Shawn Latchford
                                  shawn@nbafirm.com
                                  Texas State Bar No. 24066603
                                  NELSON BUMGARDNER ALBRITTON P.C.
                                  111 West Tyler Street
                                  Longview, Texas 75601
                                  Tel: (903) 757-8449
                                  Fax: (903) 758-7397

                                  ATTORNEYS FOR THE PLAINTIFF



                                  /s/ David A. Loewenstein
                                  Justin Kurt Truelove
                                  TRUELOVE LAW FIRM, PLLC
                                  100 West Houston
                                  P.O. Box 1409
                                  Marshall, TX 75671
                                  Tel: (903) 938-8321
                                  Fax: (903) 215-8510
                                  Email: kurt@truelovelawfirm.com

                                  David A. Loewenstein
                                  Clyde A. Shuman
                                  PEARL COHEN ZEDEK LATZER BARATZ LLP
                                  1500 Broadway, 12th Floor
                                  New York, NY 10036
                                  Tel: (646) 878-0800
                                  Fax: (646) 878-0801
                                  Attorneys for the Defendants


                                     2
 Case 2:18-cv-00512-JRG Document 16 Filed 02/21/19 Page 3 of 3 PageID #: 127




                                CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who have consented to electronic service are
being served with a copy of this document via the Court’s CM/ECF system.

                                             /s/ Kevin Gannon




                                                3
